Citation Nr: 1634821	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  10-25 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right upper extremity peripheral neuropathy.

2.  Entitlement to an initial rating in excess of 10 percent for left upper extremity peripheral neuropathy.

3.  Entitlement to an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy.

4.  Entitlement to an initial rating in excess of 10 percent for left lower extremity peripheral neuropathy.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee.  

The Veteran presented testimony at a Board hearing in September 2011, and a transcript of the hearing is associated with the Veteran's paper claims folder.  However, in April 2016, the Veteran was advised that "the Veterans Law Judge who conducted your hearing is currently unavailable to participate in a decision in your appeal" and that "you also have the right to request another optional Board hearing before a different Veterans Law Judge."  See April 2016 notification letter in the Veterans Benefits Management System (VBMS).  In May 2016, the Veteran responded that he did not wish to appear at another Board hearing and requested that the Board consider his case on the evidence of record.  

This appeal was previously before the Board in July 2012, at which time it was remanded for additional development.   In the July 2012 remand, the Board explained that the issue of TDIU was properly included as part of the appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although any additional delay is regrettable, a remand is again necessary for additional development.  

I.  New VA Examination for Peripheral Neuropathy 

Following the last October 2012 Supplemental Statement of the Case, the Veteran was provided with a VA examination for peripheral neuropathy in February 2015.  Since that last VA examination, however, there is evidence that suggests a material change in the severity of his peripheral neuropathy.  In an April 2015 VA treatment report, the Veteran complained of bilateral foot burning pain, the right foot worse than the left, and he stated that he was unable to stand/walk greater than one hour without pain and then he has to sit down and elevate his foot to relieve the pain.  According to the results of the diabetic examination, "[i]ncreased peripheral neuropathy symptoms" were noted.  "Increased peripheral neuropathy symptoms" were again noted upon in an April 2016 VA treatment report.  

VA General Counsel has stated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995) (stating that while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination); compare with Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (the "mere passage of time" between a prior VA medical examination and the adjudication of a claim is not, in and of itself, sufficient to compel VA to provide the veteran with a new, contemporaneous medical examination).  Given the suggestion of a material change in the severity of peripheral neuropathy symptoms since the last VA February 2015 VA examination, the Board finds that a new VA examination should be conducted so that the Board may properly assess the current level of severity of his service-connected disabilities on appeal.

II.  Addendum Opinion Regarding Employability

The Board recognizes that, after the July 2012 Board remand, the following VA opinion regarding the Veteran's employability was obtained in September 2012:  

[Service-connected] inflammation of external popliteal nerve, paralysis of medial nerve, varicose veins, diabetes, [history of] malaria . . . none of these condition[s] keep [the Veteran] from d[o]ing sedentary work.  [He] is unable to do manual labor.  [T]here is sedentary work he can do.  Neither does his nonservice-connect[ed disabilities] keep [him] from sedentary work.

After this opinion, however, additional VA examinations of the Veteran's service-connected diabetes and peripheral neuropathy noted that his service-connected disabilities caused an additional occupational impact of "problems with gripping [it]ems."  It is unclear whether this may, considered alone or in conjunction with his service-connected posttraumatic stress disorder [PTSD], affect his ability to work in even a sedentary occupation.  Thus, a new VA opinion should be obtained on remand that contemplates the effect of the Veteran's service-connected disabilities on performing sedentary work, especially in relation to his lengthy work history as a truck driver and his educational level of "8" noted in the July 2011 PTSD VA examination report, possibly signifying the completion of the 8th grade but no higher. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination for peripheral neuropathy.  Both the paper claims file and the electronic claims file [i.e. relevant records contained in Virtual VA and/or VBMS] must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings should be reported in detail, and any indicated diagnostic tests should be accomplished.

2.  Obtain an addendum opinion on the effect of the Veteran's service connected disabilities-which as of this date consist of PTSD, diabetes melitis with bilateral cataracts and diabetic retinopathy, erectile dysfunction, peripheral neuropathy of the bilateral upper and lower extremities, varicose veins of the bilateral lower extremities, and status post malaria-on his ability to engage in gainful employment.  Both the paper claims file and the electronic claims file [i.e. relevant records contained in Virtual VA and/or VBMS] must be provided to and reviewed by the examiner.  The need for a physical examination and/or telephonic or video interview of the Veteran is left to the discretion of the examiner selected to offer the opinion.

The examiner must explain what type(s) of work he can do, if any, and discuss the Veteran's level of education, special training, and previous work experience, but should not consider his age or impairment caused by nonservice-connected disabilities.  In particular, the examiner should discuss (1) the Veteran's long work history as a truck driver, (2) the indication that he has an 8th grade education, and (3) what effects, if any, his problems with gripping and PTSD have on his ability to perform sedentary work.

3.  If it is determined that the Veteran does not meet the schedular criteria set forth under 38 C.F.R. § 4.16(a) for any period on appeal, refer this case to the Director of Compensation Service pursuant to the provisions of 38 C.F.R. § 4.16(b) for consideration of whether an extraschedular rating on the basis of TDIU is warranted.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case (considering the evidence submitted since the last October 2012 Supplemental Statement of the Case) and be afforded reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)












These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

